Citation Nr: 0825191	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  99-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to additional compensation 
benefits for a spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served with the National Guard of Ohio from 
September 1975 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appeal was originally denied by the Board in a February 2001 
decision.  The veteran appealed the Board's February 2001 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated October 
28, 2002, the Court granted the parties' Joint Motion for 
Remand, vacated the Board's February 2001 decision and 
remanded it to the Board for further action.  In December 
2003, the Board remanded this case for further action.  


FINDINGS OF FACT

1.  A marriage certificate shows that the veteran married 
J.B. in December 1989.

2.  Evidence of record does not establish that a spouse of 
the veteran currently exists.


CONCLUSION OF LAW

The criteria for entitlement to additional VA compensation 
benefits for a spouse have not been met.  38 U.S.C.A. §§ 
5103, 5107 (West 2002); 38 C.F.R.  §§ 3.50, 3.109, 3.205 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2004 and November 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in the February 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  On numerous occasions, the RO has 
requested additional evidence from the veteran to which there 
has been no response.  It has conducted many field 
examinations to determine the veteran's marital status.  The 
RO also contacted the municipal court and requested a 
certified copy of the marriage certificate.  Significantly, 
the RO has requested information from the Division of Vital 
Statistics of the Ohio Department of Health.  Per the 
December 2003 remand, The RO sent VCAA notices to the 
veteran, requested additional information from the veteran, 
conducted a field examination and again contacted the 
Division of Vital Statistic.  Thus, the Board finds that the 
RO has complied with the Board's December 2003 remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  The Board concludes 
that the RO has satisfied its duty to assist and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal arises from the veteran's claim that that 
she is married to J.B., and, in turn, should be entitled to 
additional compensation benefits for her alleged spouse.  The 
veteran is service-connected for schizophrenia, which is 
rated as 100 percent disabling, as well as low back 
disability, right knee disability and right ankle disability.  
The evidence of record has raised questions regarding the 
existence of the claimed marital relationship.

On a declaration of status of dependents (VA Form 21-686c) 
received in December 1989, the veteran indicated that she had 
married J.B. in December 1989.  A copy of a marriage 
certificate was attached.  In a January 1990 letter, the RO 
informed the veteran that her disability compensation had 
been amended to include her spouse as a dependent.  However, 
at a February 1990 VA examination, the veteran reported that 
she was single and had never been married.  In March 1990, 
the RO sent a letter to the veteran requesting clarification 
as to her marital status.  The veteran did not specifically 
respond to the letter, but in May 1990, the veteran filed an 
application for Vocational Rehabilitation and again indicated 
that she had a spouse.  A September 1991 report of contact 
showed that the veteran indicated that her spouse did not 
have a Social Security number.  In February 1992, a field 
examination was conducted during which the veteran refused to 
tell the examiner where her spouse was living and whether she 
contributed to his support.  The examiner noted that it did 
not appear that she had anything to do with her spouse.  In 
an April 1992 letter to the veteran, the RO requested the 
veteran to provide the whereabouts of her spouse; the veteran 
did not respond to the request.  However, at an April 1992 VA 
examination, the veteran indicated that she was married and 
lived with her husband who was 70 years old.  

In a July 1992 letter to the veteran, the RO requested the 
veteran to provide the Social Security number of her spouse 
under a new law 38 U.S.C.A. § 5101(c), which required the 
Social Security number of any dependents.  Although in an 
August 1992 report of contact, the veteran indicated that she 
sent in the Social Security information, no information was 
received from the veteran.  A document received in August 
1992 from the Social Security Administration indicated that 
there was no Social Security number on record for a J.B, who 
was born on May [redacted], 1917.  

A May 1997 VA field examination was conducted on the front 
porch of the veteran's house.  It was noted that the veteran 
owned her home and resided there with her husband who had 
never been seen by anyone from this office.  The veteran 
indicated that her husband was "doing OK," but again, he was 
not seen.  In April 1998, the RO notified the veteran that it 
had not received a response to a recent request to verify 
dependency status.  The letter indicated that the RO proposed 
to reduce her monthly benefit payments.  The letter also 
specifically requested a certified copy of her marriage 
certificate.  A follow up letter that same month again 
requested a certified copy of the marriage certificate.  
Another April 1998 letter in reply to a telephone call from 
the veteran indicated that additional information was being 
requested because the veteran had not responded to a request 
concerning her dependency status.  The letter also indicated 
that there was a discrepancy in the marriage certificate 
previously submitted as there were no witnesses, which is why 
a certified copy was requested.  

In response to a May 1998 request, a municipal court provided 
to the RO a certified copy of an application for marriage and 
a marriage certificate dated in December 1989; the parties on 
the documents were the veteran and J.B.  In a June 1998 
letter to the veteran, the RO requested the veteran to inform 
the RO of her martial status with J.B. and provide his 
current address; the veteran did not respond to the request.  
At a July 1998 VA field examination, the veteran indicated 
that she lived with her spouse at her residence.  The report 
reiterated the findings at the April 1997 field examination 
in that J.B. was reported by the veteran to be doing okay, 
but was not seen by the examiner.  The examiner also noted 
that the veteran claimed her husband had no income of his 
own.  

In August 1998, the RO informed the veteran that as proposed 
in letters dated in April and June 1998, the veteran's 
compensation award was being reduced to the rate for a single 
veteran. The RO informed the veteran that the reason for the 
adjustment was the veteran's failure to provide requested 
information concerning her spouse J.B.  In September 1998, 
the RO received a declaration of status of dependents from 
the veteran which reflected that she was married to J.B.; the 
veteran reported J.B.'s birth date as May [redacted], 1920 and 
indicated that J.B. did not have a Social Security number.  
The veteran submitted another declaration of status of 
dependents in November 1998.  She again indicated that she 
was married to J.B. and that he did not have a Social 
Security number.  However, she reported his birth date as 
being May [redacted], 1930.  

In a December 1998 statement, the veteran indicated that J.B. 
had lived with the veteran at her residence from December 
1989 to October 1998.  She also indicated that at no time did 
the VA ask to see J.B.  A December 1998 VA field examiner 
noted that that the following persons were contacted: a 
resident at the home adjacent to the veteran's home; staff at 
VA outpatient clinic; Summit County Auditor's office, 
Information Section; and Akron-Summit County Public Library.  
The examiner noted that the White Pages were reviewed and 
that the veteran's residence was visited on several 
occasions.  The examiner found that due to the uncooperative 
nature of the veteran, the issue of the veteran's marriage 
will only be resolved by a personal appearance of J. B. with 
sufficient identification at a personal hearing.  The 
examiner's attempts to verify the existence of J.B. had been 
fruitless.  There was no telephone listing for J.B. in the 
entire state of Ohio; there was also no social security 
number for J.B., which the examiner noted that according to 
health care professional was virtually unheard of.  The 
veteran's residence was owned jointly by the veteran and her 
mother; there was no joint ownership with J.B. and the phone 
directory failed to show a listing for J.B. at this address.  
The examiner concluded his report by remarking that 
additional efforts to confirm the veteran's martial status in 
the field would be "counterproductive."

In a January 1999 letter to the veteran, the RO requested the 
veteran to provide information concerning her martial status; 
she was told of her right to have a personal hearing on the 
matter and have J.B. appear in person with appropriate 
identification.  The veteran did not provide any information 
concerning J.B. nor request a hearing where he could appear 
in person.  A March 1999 report of contact showed that the 
veteran's next door neighbor who was contacted during the 
field examination was just house-sitting and had no knowledge 
of the situation next door.  

In September 2003, the veteran submitted additional evidence 
in the form of a copy of an April 1997 police arrest report 
naming J.B. as the suspect.  This report gave a date of birth 
of January [redacted], 1924.  The Board further notes that the veteran 
indicated in a September 2003 letter that her spouse was 
currently in treatment centers for drug and alcohol problems 
and that due to his illness, he was never able to see the 
public.  She further indicated that because of his condition, 
she was never able to get social security numbers or other 
personal information from him as he was unable to remember 
anything.  She also indicated that according to Ohio law, 
witnesses were not required at a marriage nor was a death 
certificate necessary if the applicant stated that the former 
spouse was deceased.  

On remand, the veteran was sent notices in May 2004 and 
November 2004 concerning the evidence needed to substantiate 
her claim to which she never responded.   A November 2004 
report of contact indicated that the veteran was residing in 
Tennessee.  A follow up February 2005 field examination 
showed that the veteran was now residing with her sister.  
Her sister was recognized as legal custodian and also listed 
as next of kin.  There was no mention of J.B.  In August 
2005, a letter requesting information concerning J.B. was 
sent to the veteran's sister as her custodian.  No response 
was received.  

A November 2005 field examination report showed that the 
veteran's sister was contacted who indicated that she knew 
nothing of J.B. and had not seen him since the early 1990s.  
The veteran's mother was also contacted who stated that as 
far as she knew the veteran and J.B. were still married, but 
she had not seen J.B. in quite some time.  In July 2006 and 
August 2007, the RO contacted the Division of Vital 
Statistic, Ohio Department of Health concerning the veteran's 
marriage to J.B.  The RO also contacted the veteran at those 
times informing her of its efforts to obtain information 
concerning her marriage to J.B.  

Another field examination was conducted in June 2007.  The 
veteran was still residing with her sister who was listed as 
next of kin.  The examiner was informed that the veteran was 
moving with her sister to Florida by the end of July 2007.  
Again, there was no mention of J.B.  An October 2007 Report 
of Contact showed that the veteran was residing with her 
sister in Florida.  A November 2007 VA examination report 
showed that the veteran reported being married for 18 years, 
but she did not know where her husband was located.  She 
currently lived with her sister, her mother and her sister's 
son, and had been doing so for years.  

A January 2008 e-mail from the Ohio Department of Health 
verified that the veteran married J.B. on December [redacted], 1989.  
At that time, the bride was 41 and the groom was 61.  It was 
the second marriage for J.B.  The e-mail also noted a divorce 
record for a J.B.  Internet information from Cuyahoga County 
also showed that veteran and J.B. were married.  A January 
2008 report of contact showed the probate office was 
contacted and was told that back in 1989, Social Security 
numbers were not requested so that information would not be 
available.  It appears that another copy of the marriage 
certificate, which was already of record, was going to be 
sent.  

The RO also obtained the divorce record for J.B.  However, 
another report of contact indicated that a Social Security 
representative was contacted and given the social security 
number provided on the divorce record.  However, it was 
determined that the person on the divorce record was not the 
same J.B. who married the veteran as the date of birth was 
April [redacted], 1941.   

A spouse is a person of the opposite sex whose marriage to 
the veteran meets VA requirements.  38 C.F.R. § 3.50(a).  
Generally, a claimant must establish marriage by some 
documentary form of proof.  38 C.F.R. § 3.205(a).  In the 
absence of conflicting information, such proof of marriage 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

The underlying problem in the present case is that the record 
shows conflicting information regarding the veteran's claimed 
marriage to J.B., and the veteran has refused to cooperate in 
the RO's efforts to clarify the conflicting information.  
While there is a copy of a certified copy of a marriage 
license in the claims file, that document alone is not 
sufficient to establish marriage when there is conflicting 
evidence of record regarding the marriage.  38 C.F.R. § 
3.205(b).  Not only does it appear that J.B.'s existence 
and/or whereabouts has been called in to question, the Board 
notes that there is some evidence to suggest that J.B. was 
married to another individual in the past.  In that regard, 
there is no evidence of record documenting the termination of 
that prior marriage by death or divorce.  The RO requested 
information in this regard from the veteran, but she failed 
to respond.  She has also failed to cooperate and/or respond 
to various other RO efforts to simply confirm the claimed 
marriage to J.B.  She has given approximately four different 
birthdates for J.B. and has never been able to provide a 
Social Security number, which is required for the receipt of 
benefits.  See 38 C.F.R. § 3.216.  According to health 
professionals, a person not having a Social Security number 
is highly unlikely.  Moreover, again, the veteran has only 
provided vague responses as to why this information does not 
exist.  Importantly, despite numerous field examinations, 
nobody at the VA has ever seen J.B.  Further, the veteran was 
specifically notified that in order to establish the validity 
of her marriage, she should report to an RO hearing and have 
J.B. show up with proper identification.  Again, a hearing 
was never requested.  Importantly, the veteran's mother and 
sister both indicated that they had not seen J.B. for many 
years.  The veteran herself at the most recent VA examination 
clearly stated that she did not know where her husband was 
located.  In sum, the evidence of record does not show that a 
spouse of the veteran currently exists.  None of the evidence 
shows that she is in fact currently married to J.B.  Through 
various communications, as well as by the statement of the 
case and the supplemental statement of the case , the veteran 
has been clearly advised of the conflicting information 
regarding her claimed marriage as well as the types of 
evidence necessary to clarify this matter.  However, the 
veteran has refused to cooperate.  While VA has a duty to 
assist the veteran in the development of her claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  Under the circumstances, 
the Board is compelled to find that the preponderance of the 
evidence currently of record is against recognizing J. B. as 
the veteran's spouse for VA purposes

In conclusion, the Board finds that the preponderance of the 
evidence is against determining that the veteran is entitled 
to additional compensation benefits for a spouse.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) (West  2002), but there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
determination.


ORDER

The veteran is not entitled to additional compensation 
benefits for a spouse.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


